Exhibit 10.2
AMENDED AND RESTATED LEXINGTON RABBI TRUST
     This Amended and Restated Agreement, made as of December 31, 2008 (this
“Trust Agreement”), by and between Lexington Realty Trust (the “Company”) and
Joseph S. Bonventre (the “Trustee”), amends and restates, in its entirety, that
certain Agreement dated January 26, 1999 (as amended to date, the “Original
Trust Agreement”), between the Company and John B. Vander Zwaag, the former
trustee under the Original Trust Agreement;
     WHEREAS, the Company established a trust (the “Trust”) pursuant to the
Original Trust Agreement and contributed to the Trust shares of beneficial
interests of the Company classified as common stock (“Common Shares”) that have
been and are held therein, subject to the claims of the Company’s creditors in
the event of the Company’s Insolvency, as herein defined, until paid to Plan
participants and their beneficiaries in such manner and at such times as
specified in the Plan;
     WHEREAS, it is the intention of the parties that this Trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of Title I of the Employee Retirement Income Security Act of 1974;
     WHEREAS, Section 2(a) of and Exhibit 2 to the Original Trust Agreement
provide that the Common Shares held by the Trust will be distributed to the
participants upon a change of control of the Company or a participant’s
retirement or termination of employment with the Company to the extent such
shares have vested pursuant to Section 1(a) of the Original Trust Agreement; and
     WHEREAS, the Parties desire to amend and restate the Original Trust
Agreement in its entirety to ensure that the Common Shares held by the Trust
will be distributed upon a change of control of the Company or the retirement or
termination of a participant’s employment with the Company only under
circumstances that comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).
     NOW, THEREFORE, the parties do hereby continue the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:
Section 1. Continuation of Trust.
     (a) The Company previously deposited with Trustee in trust 427,531 Common
Shares in the amount for each of the officers as listed in Exhibit 1, which are
the principal of the Trust to be held and administered by the Trustee as
provided in this Trust Agreement. The Common Shares allocated to each officer
will vest beginning on the date such Common Shares are deposited or on the date
or dates designated by the Company.
     (b) The Trust hereby established shall be irrevocable.

 



--------------------------------------------------------------------------------



 



     (c) The Trust is intended to be a grantor trust, of which the Company is
the grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.
     (d) The principal of the Trust, and any earnings thereon shall be held
separate and apart from other funds of the Company and shall be used exclusively
for the uses and purposes of Plan participants and general creditors as herein
set forth. Plan participants and their beneficiaries shall have no preferred
claim on, or any beneficial ownership interest in, any assets of the Trust. Any
rights created under the Plan and this Trust Agreement shall be mere unsecured
contractual rights of Plan participants and their beneficiaries against the
Company. Any assets held by the Trust will be subject to the claims of the
Company’s general creditors under federal and state law in the event of
Insolvency, as defined in Section 3(a) herein.
     (e) The Company, in its sole discretion, may at any time, or from time to
time, make additional deposits of Common Shares in trust with the Trustee to
augment the principal to be held and administered by the Trustee as provided in
this Trust Agreement. Neither the Trustee nor any Plan participant or
beneficiary shall have the right to compel such additional deposits.
Section 2. Payments to Plan Participants and Their Beneficiaries.
     (a) The Company shall deliver to the Trustee a schedule (the “Payment
Schedule”) that indicates the amounts payable in respect of each Plan
participant (and his or her beneficiaries), that provides a formula or other
instructions acceptable to Trustee for determining the amounts so payable, the
form in which such amount is to be paid (as provided for or available under the
Plan), and the time for payment of such amounts, provided that all Common Shares
held by the Trust shall be distributed immediately to the Plan participants upon
a Change of Control of the Company. Such Payment Schedule shall be attached to
this Trust Agreement as “Exhibit 2.” Except as otherwise provided herein,
Trustee shall make distributions to the Plan participants and their
beneficiaries only in accordance with such Payment Schedule and shall distribute
to the Company any amounts required for the withholding of federal, state or
local taxes on such distributions to Plan participants. The Trustee shall make
provision for the reporting and withholding of any federal, state or local taxes
that may be required to be withheld with respect to the payment of benefits
pursuant to the terms of the Plan and shall distribute amounts withheld to the
appropriate taxing authorities or determine that such amounts have been
reported, withheld and paid by the Company.
     (b) The entitlement of a Plan participant or his or her beneficiaries to
benefits under the Plan shall be determined by the Company or such party as it
shall designate under the Plan, and any claim for such benefits shall be
considered and reviewed under the procedures set out in the Plan.
     (c) The Company may make distributions directly to Plan participants or
their beneficiaries as they become due under the terms of the Plan. The Company
shall notify Trustee of its decision to make distributions directly prior to the
time amounts are due to participants or their beneficiaries. In addition, if the
principal of the Trust, and any earnings thereon, are not sufficient to make
distributions in accordance with the terms of the Plan, the Company shall make
the balance of such distribution as it falls due. Trustee shall notify the
Company where principal and earnings are not sufficient.

 



--------------------------------------------------------------------------------



 



Section 3. Trustee Responsibility Regarding Payment to Trust Beneficiary When
Company is Insolvent.
     (a) The Trustee shall cease distributions of benefits to Plan participants
and their beneficiaries if the Company is Insolvent. The Company shall be
considered “Insolvent” for purposes of this Trust Agreement if (i) the Company
is unable to pay its debts as they become due, (ii) the Company is subject to a
pending proceeding as a debtor under the United States Bankruptcy Code, or
(iii) the Company is determined to be insolvent by the applicable federal and/or
state regulatory agency.
     (b) At all times during the continuance of this Trust, as provided in
Section 1(d) hereof, the principal and earnings of the Trust shall be subject to
claims of general creditors of the Company under federal and state law as set
forth below.
          (i) The Board of Trustees and the Chief Executive Officer of the
Company shall have the duty to inform the Trustee in writing of the Company’s
Insolvency. If a person claiming to be a creditor of the Company alleges in
writing to the Trustee that the Company has become Insolvent, Trustee shall
determine whether the Company is Insolvent and, pending such determination,
Trustee shall discontinue payment of benefits to Plan participants or
beneficiaries.
          (ii) Unless the Trustee has actual knowledge of the Company’s
Insolvency, or has received notice from the Company or a person claiming to be a
creditor alleging that the Company is Insolvent, the Trustee shall have no duty
to inquire whether the Company is Insolvent. The Trustee may in all events rely
on such evidence concerning the Company’s solvency as may be furnished to the
Trustee and provides the Trustee with a reasonable basis for making a
determination concerning the Company’s solvency.
          (iii) If at any time the Trustee has determined that the Company is
Insolvent, the Trustee shall discontinue payments to Plan participants or their
beneficiaries and shall hold the assets of the Trust for the distributions of
the Company’s general creditors. Nothing in this Trust Agreement shall in any
way diminish any rights of Plan participants or their beneficiaries to pursue
their rights as general creditors of the Company with respect to benefits due
under the Plan or otherwise.
          (iv) The Trustee shall resume the distribution of benefits to Plan
participants or their beneficiaries in accordance with Section 2 of this Trust
Agreement only after the Trustee has determined that the Company is not
Insolvent (or is no longer Insolvent).
          (v) Provided that there are sufficient assets, if the Trustee
discontinues the distribution of benefits from the Trust pursuant to Section
3(b) hereof and subsequently resumes such payments, the first payment following
such discontinuance shall include the aggregate amount of all distributions due
to Plan participants or their beneficiaries under the terms of the Plan for the
period of such discontinuance, less the aggregate amount of any distributions
made to Plan participants or their beneficiaries by the Company in lieu of
distributions provided for hereunder during any such period of discontinuance.

 



--------------------------------------------------------------------------------



 



Section 4. Payments to Company.
     Except as provided in Section 3 hereof, after the Trust has become
irrevocable, the Company shall have no right or power to direct Trustee to
return to the Company or to divert to others any of the Trust assets before all
distributions of benefits have been made to Plan participants and their
beneficiaries pursuant to the terms of the Plan.
Section 5. Investment Authority.
     In the management and control of the Trust created herein, Trustee, in its
sole judgment and discretion, may do and have done with respect to the Trust
estate, all things which, in the judgment and discretion of Trustee, may seem
necessary, desirable and proper to promote, protect and conserve the interests
of the Trust estate, in like manner as if Trustee were entitled to said property
beneficially, and every determination of Trustee in the construction of the
powers conferred upon Trustee or in any manner committed to the discretion of
Trustee, or with respect to which Trustee may be empowered to act hereunder,
whether made upon a question formally or actually raised or implied in relation
of the premises, shall be binding upon all persons interested in the Trust and
shall not be objected to or questioned on any grounds whatsoever. In order to
state the definitive powers herein vested in Trustee, Trustee shall have and may
in its judgment and discretion, and except as specifically hereinafter provided,
without notice to anyone or order of court, exercise, among others, the
following powers, to be broadly construed with reference to each trust estate
and each share thereof:
     (a) To invest only in Common Shares to the extent permitted by law. All
rights associated with Common Shares held by the Trust shall be exercised by
Trustee, and shall in no event be exercisable by or rest with Plan participants.
     (b) To determine whether any property coming into its hands shall be
treated as a part of the principal of the Trust estate or a part of the earnings
therefrom and to apportion between such principal and earnings any loss or
expenditure in connection with said Trust estate as to it may seem just and
equitable.
     (c) Except as otherwise provided herein, to make distributions hereunder,
and to determine the identity of persons entitled to take hereunder.
     (d) To vote in person or by proxy upon all Common Shares held by it, to
assent to the consolidation, merger, dissolution or reorganization of any such
corporation, to pay all assessments, expenses and sums of money as it may deem
expedient for the protection of the interest of the Trust estate as the holder
of such Common Shares, and generally, to exercise, in respect to all Common
Shares held by it, the same rights and powers as are or may be exercised by
persons owning similar property in their own right.
     (e) To institute and defend any and all suits or legal proceedings relating
to the said Trust estate in any court, and to employ counsel and to compromise
or submit to arbitration all matters of dispute in which said Trust estate may
be involved, as, in its judgment may be necessary or proper.

 



--------------------------------------------------------------------------------



 



     (f) At any time or from time to time, to advance money for the benefit of
the Trust estate from his funds for any purpose or purposes of the Trust, and
will receive reimbursement himself from the Company for the money advanced.
     (g) To execute and deliver any and all contracts, conveyances, transfers or
other instruments, and to do any acts necessary or desirable in the execution of
the powers herein vested in it.
     (h) In the event that more than one Trustee is then serving, any Trustee
shall have the power to perform ministerial acts on behalf of the Trust created
herein, but the majority decision of Trustees then-serving shall be necessary
for the performance of any discretionary acts by Trustees. Ministerial acts
shall include by way of illustration but not limitation, the power to sign
negotiable instruments, and other documents. Discretionary acts shall include by
way of illustration but not limitation, decisions as to the form of investments,
and the like.
     (i) In the event that more than one (1) Trustee is then serving, in case of
disagreement between the Trustees so that no decision is reached, the matter
shall be submitted to arbitration in accordance with the rules of the American
Arbitration Association.
     (j) All rights associated with assets of the Trusts shall be exercised by
Trustee or the person designated by Trustee, and shall in no event be
exercisable by or rest with plan participants.
Section 6. Disposition of Earnings.
     During the term of this Trust, all earnings received by the Trust, net of
expenses and taxes, shall be returned to the Company and distributed to the
participants that elect to currently receive such distributions, or shall be
invested in additional Common Shares by those who elect to have their share of
the earnings reinvested.
Section 7. Accounting by Trustee.
     The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. Such records shall include the Common Shares held by
the Trust for each Plan participant.
Section 8. Responsibility of Trustee.
     (a) The Trustee shall act with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent person acting in like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims, provided, however, that the
Trustee shall incur no liability to any person for any action taken pursuant to
a direction, request or approval given by the Company which is contemplated by,
and in conformity with, the terms of this Trust and is given in writing by the
Company. In the event of a dispute between the Company and a party, the Trustee
may apply to a court of competent jurisdiction to resolve the dispute.

 



--------------------------------------------------------------------------------



 



     (b) If the Trustee undertakes or defends any litigation arising in
connection with this Trust, the Company agrees to indemnify the Trustee against
the Trustee’s costs, expenses and liabilities (including, without limitation,
attorneys’ fees and expenses) relating thereto and to be primarily liable for
such payments. If the Company does not pay such cost, expenses and liabilities
in a reasonably timely manner, the Trustee may obtain payment from the Trust.
     (c) The Trustee may consult with legal counsel (who may also be counsel for
the Company generally) with respect to any of its duties or obligations
hereunder.
     (d) The Trustee may hire agents, accountants, actuaries, investment
advisors, financial consultants or other professionals to assist it in
performing any of its duties or obligations hereunder.
     (e) The Trustee shall have, without exclusion, all powers conferred on
Trustees by applicable law, unless expressly provided otherwise herein.
     (f) Notwithstanding any powers granted to the Trustee pursuant to this
Trust Agreement or to applicable law, Trustee shall not have any power that
could give this Trust the objective of carrying on a business and dividing the
gains therefrom, within the meaning of Section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Code.
Section 9. Compensation and Expenses of the Trustee.
     The Company shall pay all administrative and Trustee’s fees and expenses.
If not so paid, the fees and expenses shall be paid from the Trust.
Section 10. Resignation and Removal of Trustee.
     (a) Trustee may resign at any time by written notice to the Company, which
shall be effective 30 days after receipt of such notice unless the Company and
Trustee agree otherwise.
     (b) Trustee may be removed by the Company on 30 days notice or upon shorter
notice accepted by Trustee.
     (c) Upon resignation or removal of Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within 30 business days after receipt of notice
of resignation, removal or transfer, unless the Company extends the time limit.
     (d) If Trustee resigns or is removed, a successor shall be appointed, in
accordance with Section 11 hereof, by the effective date of resignation or
removal under paragraphs (a) or (b) of this Section. If no such appointment has
been made, Trustee may apply to a court of competent jurisdiction for
appointment of a successor or for instructions. All expenses of Trustee in
connection with the proceeding shall be allowed as administrative expenses of
the Trust.

 



--------------------------------------------------------------------------------



 



Section 11. Appointment of Successor.
     (a) If Trustee resigns or is removed in accordance with Section 10(a) or
(b) hereof, Company may appoint any third party, such as a bank trust
department, other party that may be granted corporate trustee powers under state
law, or an officer of the Company as a successor to replace Trustee upon
resignation or removal. The appointment shall be effective when accepted in
writing by the new Trustee, who shall have all of the rights and powers of the
former Trustee, including ownership rights in the Trust assets. The former
Trustee shall execute any instrument necessary or reasonably requested by
Company or the successor Trustee to evidence the transfer.
     (b) The Successor Trustee need not examine the records and acts of any
prior Trustee. The successor Trustee shall not be responsible for and the
Company shall indemnify and defend the successor Trustee from any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event, or any condition existing at the time it becomes successor
Trustee.
Section 12. Amendment or Termination.
     (a) This Trust Agreement may be amended by a written instrument executed by
Trustee and the Company. Notwithstanding the foregoing, no such amendment shall
conflict with the terms of the Plan or shall make the Trust revocable.
     (b) The Trust shall not terminate until the date on which Plan participants
and their beneficiaries are no longer entitled to benefits pursuant to the terms
of the Plan. Upon termination of the Trust any assets remaining in the Trust
shall be returned to the Company.
     (c) Upon written approval of participants or beneficiaries entitled to
payment of benefits pursuant to the terms of the Plan, the Company may terminate
this Trust prior to the time all benefit payments under the Plan have been made.
All assets in the Trust at termination shall be returned to the Company.
Section 13. Miscellaneous.
     (a) Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.
     (b) Benefits payable to Plan participants and their beneficiaries under
this Trust Agreement may not be anticipated, assigned (either at law or in
equity), alienated, pledged, encumbered or subjected to attachment, garnishment,
levy, execution or other legal or equitable process.
     (c) This Trust Agreement shall be governed by and construed in accordance
with the laws of the State of New York.
     (d) For purposes of this Trust Agreement, “Change in Control” shall mean
the occurrence of a “change in the ownership,” a “change in the effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company, as determined in accordance with this Section 13(d).

 



--------------------------------------------------------------------------------



 



          (i) A “change in the ownership” of the Company shall occur on the date
on which any one person, or more than one person acting as a group, acquires
ownership of shares of the Company that, together with shares held by such
person or group, constitutes more than 50% of the total fair market value or
total voting power of the shares of the Company, as determined in accordance
with Treas. Reg. §1.409A-3(i)(5)(v). If a person or group is considered either
to own more than 50% of the total fair market value or total voting power of the
shares of the Company, or to have effective control of the Company within the
meaning of Section 13(d)(ii), and such person or group acquires additional
shares of the Company, the acquisition of additional shares by such person or
group shall not be considered to cause a “change in the ownership” of the
Company.
          (ii) A “change in the effective control” of the Company shall occur on
either of the following dates:
               (A) The date on which any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) ownership
of shares of the Company possessing 30% or more of the total voting power of the
shares of the Company, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi). If a person or group is considered to possess 30% or more
of the total voting power of the shares of the Company, and such person or group
acquires additional shares of the Company, the acquisition of additional shares
by such person or group shall not be considered to cause a “change in the
effective control” of the Company; or
               (B) The date on which a majority of the members of the Company’s
board of trustees is replaced during any 12-month period by trustees whose
appointment or election is not endorsed by a majority of the members of the
Company’s board of trustees before the date of the appointment or election, as
determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vi).
          (iii) A “change in the ownership of a substantial portion of the
assets” of the Company shall occur on the date on which any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all of the assets of
the Company immediately before such acquisition or acquisitions, as determined
in accordance with Treas. Reg. §1.409A-3(i)(5)(vii). A transfer of assets shall
not be treated as a “change in the ownership of a substantial portion of the
assets” when such transfer is made to an entity that is controlled by the
shareholders of the Company, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vii)(B).
Section 14. Effective Date.
     The effective date of the Original Agreement shall be January 26, 1999. The
effective date of this Trust Agreement shall be January 1, 2008.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement under
seal as of the date first written above.

 



--------------------------------------------------------------------------------



 



                          LEXINGTON REALTY TRUST    
 
               
 
      By:   /s/ Patrick Carroll    
 
         
 
Name: Patrick Carroll    
 
          Title: Chief Financial Officer    
 
                        /s/ Joseph S. Bonventre             Joseph S. Bonventre,
Trustee    
 
               
Acknowledged:
               
 
                /s/ E. Robert Roskind                
 
E. Robert Roskind
               
 
                /s/ Richard J. Rouse                
 
Richard J. Rouse
               
 
                /s/ T. Wilson Elgin                
 
T. Wilson Elgin
               
 
                /s/ Paul R. Wood                
 
Paul R. Wood
               

 



--------------------------------------------------------------------------------



 



EXHIBIT 1

          Participant   Number of Shares
E. Robert Roskind
    167,843  
Richard J. Rouse
    123,225  
T. Wilson Eglin
    130,863  
Paul R. Wood
    5,600  

 



--------------------------------------------------------------------------------



 



EXHIBIT 2-PAYMENT SCHEDULE

     
Participant
  Payment Schedule
E. Robert Roskind
  Distribute dividends quarterly
Richard J. Rouse
  Distribute dividends quarterly
T. Wilson Eglin
  Distribute dividends quarterly
Paul R. Wood
  Distribute dividends quarterly

In all cases, the Common Shares held by the Trust shall be distributed to each
participant within 30 days of the earlier of a Change in Control or the Plan
participant’s “separation from service” within the meaning of Treasury
Regulation 1.409A-1(h), without regard to any of the optional provisions
thereunder, from the Company and any entity that would be considered a single
employer with the Company under Code Section 414(b) or 414(c) (“Separation from
Service”). Notwithstanding the foregoing, if at the time of the Plan
participant’s Separation from Service the Plan participant is a “specified
employee” within the meaning of Code Section 409A(a)(2)(B)(i), any shares will
not be distributed until after the earlier of (i) first business day of the
seventh month following Plan participant’s Separation from Service, or (ii) the
date of the Plan participant’s death (the “409A Suspension Period”). Within 14
calendar days after the end of the 409A Suspension Period, the Company shall
deliver to the Plan participant any shares that the Company would otherwise have
been required to distribute under this Agreement but for the imposition of the
409A Suspension Period.

 